Modernising labour law to meet the challenges of the 21st century (debate)
The next item is the report by Jacek Protasiewicz, on behalf of the Committee on Employment and Social Affairs, on modernising labour law to meet the challenges of the 21st century.
, rapporteur. - (PL) Madam President, Commissioner, with this debate we are winding up several months of discussions in the European Parliament on the issue of modernising labour law to meet the challenges of the 21st century. It has been quite an emotional and sometimes heated debate, but this is not really surprising, seeing as it is an issue affecting almost every European, regardless of their age, walk of life or place of living.
However, intensive discussion has not been confined to this House. The publication of the Green Paper has given rise to wide public debate throughout the European Union, and has involved numerous trade unions, employers' organisations, local businesses and workers' organisations and various non-governmental initiatives both in the old and in the new Member States.
During these months, I have gained the impression that the majority of the participants in the debate agree that changes in labour law are necessary because of the challenges brought by this century. What challenges were they referring to? There were four main challenges. Firstly, the positive and negative consequences on European economies of advancing globalisation. Secondly, the rapid development of the service sector, which is rapidly giving rise to new jobs both in the new and old Member States, although these differ in nature to the jobs once created by industry. The third challenge is the sea change in technology, and particularly new communications technology, which is having a major effect on our present way of working. Another great challenge is demographic change, which even now has radically changed the situation in the European jobs market, and will change it even more radically in the near future.
Whilst there has been broad agreement that change is necessary, what direction these changes should take is not quite so clear-cut. Some MEPs have been in favour of greater flexibility in European regulation, arguing that this will increase employment and reduce unemployment. Others, by contrast, support a greater protective function for labour law. Some MEPs support greater harmonisation of national legal systems, saying that this is a requirement of the process of creating a single European market. Others steadfastly support the principles of subsidiarity, citing differences in the traditions and models prevailing in various Member States, and underlining that such diversity is a good thing because it allows best practice to be found through a practical exchange of experience, and is preferable to new, usually inflexible community regulation.
The initial draft of the report that I prepared as a draft position of the European Parliament, favoured greater flexibility and opposed harmonisation. It also proposed clauses giving a positive assessment of the influence of 'atypical' forms of employment on job creation in the European Union and challenged Member States to apply active employment policy methods and support adaptability designed to protect people rather than specific existing jobs.
In the introductory draft report, I also pointed out the need to improve EU and national regulations to free businesses and citizens from unnecessary costs and red tape. I pointed out in addition that excessively restrictive labour law may discourage enterprises from taking on new employees, even at times of economic growth. Furthermore, I drew attention to the key significance of education to improve the chances of workers and the unemployed of finding new jobs. In this context, I proposed that we appeal to the European Commission, Member States and employers to invest in lifelong learning and improve the quality of education for young people, in particular as regards the needs of local and regional jobs markets.
Finally, I drew attention to the great importance of mobility in improving the situation on the European labour market. That is why I proposed challenging Member States to remove the barriers imposed on the citizens of other Member States and opening up their domestic labour markets.
The first draft of the report provoked a lively reaction from fellow MEPs. The heated debate and the 490 amendments proposed to the original text were subjected to further discussion and negotiations with all political groups. At this point, I would in particular like to thank my colleagues from the Socialist Group in the European Parliament, and in particular Ole Christensen and his advisors, for their contribution.
The result of the negotiations was put to the vote at an extraordinary meeting of the Committee on Employment and Social Affairs on 18 June in Strasbourg. I must admit that the result of the vote was not completely what I myself had wished for. I also have the impression that we lost a considerable contribution put forward by myself in the initial draft which, in my view, was not properly addressed in subsequent debates, which was that any reform of the labour market, including the reform of labour law, should serve to create new jobs in Europe in order to effectively face up to the challenge of the 17 million people who are currently out of work. These high unemployment levels are a direct threat to the values on which the European social model is based, and we must do everything we can to radically reduce them.
There are over 60 amendments to the report in its present form. Almost half of them support the approach of creating new jobs. I hope that the results of the voting will be satisfactory enough to enable me to recommend that this House adopt this report, and that it will be an important vote in the debate which the European Commission started by publishing the Green Paper in November last year.
Member of the Commission. - (CS) Madam President, ladies and gentlemen, the Green Paper has created a good opportunity for discussion on the need to improve labour law to meet the challenges of the 21st century. It elicited a huge response from a broad range of interested parties. These responses contain useful information on national legal systems and on fresh problems in the European labour market caused by cross-border mobility and the expansion of international trade throughout the EU.
The quality of responses to the Green Paper was astonishing, and I believe that this is the outcome of consultations and discussions led by the governments and some parliaments of Member States, along with the social partners and other interested parties at both EU and national levels. Some of the problems that emerged during the course of this public consultation had already been the subject of European Parliament negotiations and resolutions.
I should like to congratulate the rapporteur, the political groups and the MEPs for their contributions to the wording of this own-initiative report.
The report attempts to establish how to make practical use of the debate on the Green Paper, in the form of practical measures that would enjoy broad support. The Green Paper also fully recognises the Member States' competence in labour law and their own labour relations and traditions, and progress on collective bargaining. The debate has brought to the fore how useful labour law can be in resolving issues relating to cuts to the workforce in a fast-changing world with large mobility of capital and technologies.
Labour law and collective bargaining are intrinsically linked. Labour law provides a basis on which the social partners at all levels can negotiate compromise agreements on employment relations, lifelong learning, flexible working time arrangements and the organisation of the labour market, which would facilitate movement between jobs and from one type of contract to another. It will come as no surprise to anyone that, in responses to the Green Paper among social partner organisations, there has been a wide variety of opinion on how to move forward. Sharp divisions emerged during Parliament's negotiations on this report and in parallel negotiations at EU and national levels in relation to the following points:
the status of full-time, standard contracts of indefinite duration in comparison with new flexible forms of work and the emphasis on measures to resolve labour market segmentation;
the approach when amending non-standard contracts, some of which lack appropriate guarantees of employment security; this mainly involves cases of multilateral employment relations; flexibility is often called for without suitable employment protection and without any actual chance of achieving genuine security in the framework of more stable labour relations;
the Green Paper's emphasis on individual employment relations has raised the issue of whether sufficient attention has been given to the collective dimension of labour law and the benefits of social dialogue;
it has been said that the Commission should have restricted this debate to the social partners at EU level and should not have opened up public debate in which EU bodies, EU Member State governments and EU- and national-level social partners were involved;
there were also arguments over the contribution the EU could make to supporting labour law reform and to developing minimal social standards applicable to all forms of labour contract.
I feel that the report in principle advocates:
an examination of flexibility and security as two mutually reinforcing factors contributing to improved productivity and job quality;
adopting an approach that, when it comes to developing employment security, takes account of the life cycle;
providing basic protection for all workers regardless of the type of contract that they have signed;
help for workers to change jobs quickly and sustainably;
ensuring that efforts to modernise labour law are in keeping with the approaches of better lawmaking and of cutting the excessive administrative burden, in particular as regards compliance with legal provisions on small businesses;
proper implementation of EU legal provisions on work and on improving information for employees and workers concerning the minimum EU provisions in force, with particular regard to the fight against illegal work.
We believe that the principles of non-discrimination, gender equality, flexible working time for the purposes of reconciling work and family life and the opportunities to gain an education and vocational training are the very cornerstones of employment security, essential for a smooth transition from one job to another, and from one type of employment contract to another.
The report acknowledges how complicated it is to distinguish between categories of worker and self-employed persons. There is a prevailing fear that increased cross-border mobility may affect the correct implementation of the Community acquis. I welcome Parliament's positive attitude to finding ways of resolving the problem, whilst respecting the Member States' right to establish whether employment relations are involved in a case.
I feel that the report also emphasises the benefits of dialogue between the International Labour Organisation (ILO) and the EU in this regard. We must make the most of the ILO's expertise and experience, and use its efforts to establish basic labour standards enabling flexibility and security to coexist.
The Commission faces the task of assessing the main themes of this policy, and the alternatives to it that have emerged through a number of the answers we have received, including those that were recently incorporated into Parliament's own-initiative report.
Honourable Members, I await with interest the debate on this extremely sensitive and complex issue, and expect that it will bring further initiatives and will lead to the successful adoption of the report before us.
draftsman of the opinion of the Committee on Economic and Monetary Affairs. - (IT) Madam President, ladies and gentlemen, the European Parliament is giving a good account of itself. The work carried out so far in committee - the Committee on Employment and Social Affairs and the Committee on Economic and Monetary Affairs - has been of a good standard. It has escaped the bottleneck of ideological clashes and opposition and has focused attention on the actual subject of the Green Paper on employment policies and on the actual possibility of planning innovation.
Globalisation and demographics are only two of the main challenges. Sustainable development also requires changes in the way in which work is organised and in the use of time. Very careful thought shows that there is no non-working time, but rather time for personal life in addition to family life; that we have been wrong to identify the new frontier in social conflict as a conflict between insiders and outsiders; that the relationship between flexibility and security is a two-way relationship and includes the needs of employers and the needs of workers; that extending rights is an action that must not be so many words on a piece of paper but that requires change and transparency, action against undeclared employment, a coordination of policies and renewed vigour in harmonisation towards the goal of European employment law.
draftsman of the opinion of the Committee on Internal Market and Consumer Protection. - (NL) Mr President, I am pleased with this debate, but not with the method. Commissioner, labour law is first and foremost a competence of the Member States and particularly of the social partners. It guarantees the right to a decent wage, good working conditions and protection in the case of dismissal, and makes for a stable social climate which we need for economic growth and productivity. In this, the normal contract of employment, as opposed to assorted, precarious statutes, is the point of reference.
I am therefore pleased that the report of the Committee on Employment and Social Affairs underlines these two crucial elements and that the suggestion from my opinion by the Committee on the Internal Market and Consumer Protection for a European initiative for chain responsibility has been adopted.
The discussion on relaxing dismissal conditions is sending the wrong message to European employees. In recent weeks, I have met with a great deal of indignation in my country about the level of redundancy payments made by Opel Antwerp, but I have noticed that there is little indignation among those selfsame people about the immoral restructuring plans which companies are carrying out.
Both Parliament's report and the European Trade Union are very critical of the Green Paper, and this is why I hope, Commissioner, that you can address this criticism. If one party in social consultation levels criticism of this kind, then we owe it to them to give them a decent answer.
draftsman of the opinion of the Committee on Women's Rights and Gender Equality. - (NL) Mr Protasiewicz, Commission, I am not opposed to the reform of labour law if it leads to more certainty for adequate health care, unemployment benefits, pensions for everyone: including those on the lowest incomes.
The Commission is turning this argument on its head, though. Instead of arguing in favour of reinforcing employee rights, the Commission intends to turn Europe into a paradise for employers, in which the right not to be able to be dismissed without any justification will be consigned to the nostalgic past, where you no longer have the right to refuse unpaid overtime and collective labour agreements are deemed old-fashioned.
The Commission calls this flexicurity. Sounds nice, but the translation of what the Commission is hoping to achieve with it is simple. More flexibility for the employer and more uncertainty for the employee. This will have a particularly disastrous impact on women, young people and minorities, who already suffer a disadvantage within the labour market and are disproportionately represented in part-time jobs and temporary contracts. They will be the first victims if this proposal is adopted intact, and the rest will follow.
on behalf of the PPE-DE Group. - (PT) Mr President, Commissioner, ladies and gentlemen, I should like first of all to commend rapporteur Protasiewicz for his efforts. However, I must say that the report, such as it has been presented to us, is unbalanced. It is unbalanced because it covers, above all, aspects relating to social protection - which are undoubtedly important - but ignores the other fundamental perspective for a reform of the labour laws for the twenty-first century, which must take into consideration greater flexibility in the functioning of the labour markets. In addition, the text rests on a very conservative view further fuelled by a culture based on suspicion and conflict. Well, what we need today is the opposite: a culture based on trust and cooperation between the sides.
This paradigmatic amendment, which is absolutely essential if the values of social justice and human dignity are to be reconciled with increased competitiveness, does not appear to have been assumed in this report. A clear expression of the balance to which I refer, and which is absent from the text of the report, would be fundamental in encouraging a change in behaviour and attitudes on the part of firms and workers, with a view to encouraging confidence levels.
In short, the text of this report is, in some way, a disappointment because it gives no indication that modern-day Europe has the spirit, talent and capability to become more competitive whilst simultaneously demonstrating the capacity to preserve the values that are representative of its social model. The truth is that the text under discussion shows no signs of spirit, and no evidence of either talent or reform capability. For this reason, the Group of the European People's Party (Christian Democrats) and European Democrats has put forward a series of amendments which will, if approved, ensure that this report does not become a lost opportunity.
on behalf of the PSE Group. - (DA) Madam President, I should like to thank the rapporteur, Mr Protasiewicz, for his constructive cooperation in preparing the report. If the EU is to tackle the challenges of the 21st century and create sustainable growth with more and better jobs, we shall have improved the quality both of jobs and of work per se. Labour law has a crucial role to play in this area. If we compete on the basis of poor working conditions and low wages, we shall lose out against a background of increased globalisation and competition. Security of employment is a factor in production. A high degree of security promotes flexibility, employment and competitiveness. This is a consideration that should be reflected in future labour law, and I reject any attempt to undermine the social and economic security for which employees have had to fight hard over a great many years.
In recent years, we have witnessed a clear increase in the use of atypical employment contracts, but this is unfortunately also a sign of companies wanting to circumvent labour law and their social obligations. There are, unfortunately, still too many employees who have no choice in being offered such contracts and who do not enjoy protection and security. They are often forced into jobs without pensions and without sick pay or maternity leave. There are also still many employees working without basic social rights. The International Labour Organisation has on quite a number of occasions pointed out the connection between, on the one hand, reduced security and poorer health in the workplace and, on the other hand, short-term contracts. That being said, however, we also think that standard full-time contracts should be the norm. Contracts of indeterminate length are good for both employees and companies. They provide security, predictability and increased opportunities for development.
Flexibility and security of employment are not opposites but, instead, preconditions of each other. This is something that needs to be reflected in future labour law. Flexibility is basically about developing constructive cooperation and about mutual trust within companies. It means that the collective bargaining system and the social dialogue have a major role to play in developing flexicurity. The Socialist Group in the European Parliament rejects the Commission's narrow focus on individual labour law. The best balance between flexibility and security is achieved in many countries through the signing of collective agreements that are constantly adapted to developments in terms of both employees' and companies' needs. The Commission must therefore promote the social dialogue both at national and European levels.
on behalf of the ALDE Group. - (IT) Madam President, ladies and gentlemen, I would also like to welcome the work that has been done, not only by the rapporteur but, I believe, by all the groups as a whole. This has produced the text we are considering, which was adopted by the Committee on Employment and Social Affairs, but I would like to try to clarify one point. I do not think that conservative and disappointing ideas prevail in the text adopted.
I believe that this text is a contribution to overcoming every resistance and ideological barrier to forms of flexibility in the employment relationship that today often not only exist but constitute a need to allow the system of companies at European level to respond to the competitive challenges posed to them on a worldwide scale.
In order to protect these needs, however, it is necessary for these forms of contract to be genuinely finalised. A more flexible contract - whether it be part-time, fixed-term, or with temporary employment agencies - responds to a need for flexibility in the just in time response to peaks in demand and to production supply needs, which exist in the competition on the employment market. It must not be, on the other hand, an inappropriate instrument for introducing forms of discrimination on costs and safeguards, which would transform the flexible contract into a kind of basis or short cut for social dumping that has nothing to do with the requirements of competitiveness and that transforms the challenge of competition into a challenge of mere competition on costs. This is why I believe that, while we are affirming the need to accept the existence of these contractual forms and not to oppose them on ideological grounds, we also need to raise the level of specific protection, and guarantees, linked to these forms of flexible working.
The rest follows: the primacy of collective regulation over individual exceptions; the fact that there are European areas of responsibility that respect national prerogatives in the social field and that there is a Community dimension, governed by subsidiarity, of specific regulatory competence, to guarantee minimum standards, which give a meaning to the European dimension, not reducing it to mere squeezing onto the market; the fight against the underground labour market; and, finally, the rejection of the logic of trade.
The problem is to achieve these objectives in a balanced way, and certainly to avoid trading safeguards, such as safeguards in companies for the safeguards of the employment market. We need to push everything that promotes high-quality forms of mobility and transition and, once again, forms that are not linked to contradictions regarding social safeguards.
on behalf of the UEN Group. - (PL) Madam President, the Green Paper proposed by the Commission and the report we have discussed is in my opinion a valuable introduction to a longer debate on the adaptation of labour law to the changing realities both in Europe and in the world.
This is only the beginning, and we are facing an extremely complicated task. We need to achieve results which are hard to reconcile, such as increasing the number of jobs while preserving their quality, guaranteeing social security for workers and keeping as many standard contracts of employment as possible, while at the same time looking after employers' interests and dealing with competition in the global market.
One issue is paramount: regardless of whether a contract of employment is full-time or not, or whether there are more atypical forms of employment or conventional contracts of employment, every EU citizen must have the right to work or to provide alternative services, and definitely the right to guaranteed health services.
My political group will gladly vote in favour of this report in tomorrow's voting.
on behalf of the Verts/ALE Group. - (DE) Madam President, Commissioner, ladies and gentlemen, The debate on liberalising the postal services has taken up a lot of our time today. It also shows that it is typically in the field of services that liberalisation is attended by an increase in precarious labour relations.
In the face of such developments, everybody expects the Commission to support workers' rights in a Green Paper on workers' rights, to set minimum standards at European level to prevent workers' rights from going into freefall, and to strengthen trade union representation and social dialogue. Instead, the Commission's Green Paper starts talking about ideas of Flexicurity, which opens the floodgates to social dumping, which has caused bitter disappointment and will lead to a rise in Euroscepticism.
This House has made a clear amendment here: worker's rights are not exclusive, but apply to all employees, regardless of what their collective bargaining situation is. It is the situation on the ground that is decisive. More flexibility is only possible if there is greater security. This is the only way in which the report can be further developed.
on behalf of the GUE/NGL Group. - (IT) Madam President, ladies and gentlemen, Europe concerns itself too little with employment problems, and, when it does concern itself with them, it does so totally inadequately, as if employment were not at the heart of building democracy and of the European social model. Certainly, many of the reasons for the problems of Europe lie in this culpable and deliberate undervaluation. Within Europe, job insecurity is very widespread and is hindering social cohesion, constituting a real tragedy - in fact, the major social tragedy being experienced by whole generations of young people, as well as older workers who have been prematurely ejected from the labour market. All this has an effect on our cities, our families, and on all of us.
Combating job insecurity is vital when it comes to building a future and to providing certainty and hope. This is our main task. The Commission, instead of combating job insecurity, seems to be adopting it and almost using it to reduce individual and collective rights, to further reduce the role of the trade unions and to set against each other those who have rights - who are in fact becoming increasingly few - and those who do not, in the name of a so-called employment policy.
This is unacceptable. What needs to be said is that Europe considers employment to be the basis of true democracy and social cohesion and that Europe has its own concept of what constitutes normal work: stable employment, for an unlimited period, protected by contracts and by the role of the trade unions and with a requirement for equal conditions for standard and non-standard jobs, as part of employment equality. This idea of employment is a healthy idea, which benefits production as well, because it says that competition is not based on exploitation but on quality and innovation. Saving on employment costs and making workers compete against each other garners easy profits in the short term but does nothing to make the economy or society grow.
This is the social model that Europe should present to the world, and it should put itself forward as an example. The right to work is a fundamental element of democracy, because it demonstrates the rules for activity upon which society rests. Within these rights we should build a social unit of young and old, instead of placing them in a ridiculous opposition. The employment contract should contain these rules and rights, which cannot be delegated to others or replaced by external action, which would leave the employment contract at the mercy of the law of the jungle. This is why we are not convinced by the concept of flexicurity, of weak contracts replaced by welfare benefits: no, the benefits must be in the contract and they must act as safeguards for the worker, as a European citizen.
The text that has been submitted to Parliament is a compromise; it has ambiguous points, but important elements, too. Attacks on this employment, such as those contained in some of the amendments, would be negative and would lead us in a backwards direction. I say this in particular to my socialist comrades, especially with regard to those amendments that distort the nature of normal employment. We would consider the approval of these amendments to be a breach of the compromise agreed on in committee.
on behalf of the IND/DEM Group. - Madam President, the rapporteur's first draft was not well received in committee, because he was trying to cut back on red tape and to reduce the regulations meant to protect workers but which, in fact, cause unemployment.
We are debating the second draft, which was more acceptable: he had toned it down. A pity, because it means we are to continue with many of the restrictive practices in the name of harmonisation, while all the time that which you fear - globalisation - is stealing up on you. For that, the EU will have to cope with competition on the free world markets, but you are not prepared for that.
Unless you learn to compete in Europe, you will not be able to compete globally. Footballers continually practise ball skills and teamwork; they do not prepare for a match by playing cards in a backstreet bar! Likewise, continued practice in Europe's protectionist systems will mean defeat in the most competitive matches played away on hostile, global playing fields.
- Madam President, it is the policy of my party, the British Conservative Party, to reinstate the opt-out which was agreed at Maastricht and to withdraw the United Kingdom from EU employment and social legislation. I trust that my Conservative colleagues in this House will have the full support of their political group, the PPE-DE, in implementing this policy.
Turning to the report, I was astonished to read in recital C that 'the EU is not only a free trade area'. Anyone who knows the first thing about international trade will know that the EU is not a free trade area at all: it is a customs union. They will also know that the customs union or Zollverein is a 19th century Bismarckian concept which should have no place in the 21st century. All the evidence from around the world shows that free trade areas work, while customs unions work far less well. Indeed, the EU is the only group of developed countries still operating in this outdated mode. If this House wishes to convert the EU from a customs union with political pretensions into a modern effective free trade area, it will have my full support.
The Commission's proposals on modernising labour law and our first draft report show a belated recognition of the huge damage that intrusive and inflexible labour market rules have done to European economies. They made the first tentative steps towards liberalisation. However, amendments passed in the Unemployment Committee reverse the direction and turn the report into a regressive socialist wish-list of deeply harmful proposals.
Today's amendments restore the balance, and so long as they are maintained the report's timid measures are better than nothing and deserve our support. Paragraph 2 quotes the Charter of Fundamental Rights. That Charter was signed off twice by Tony Blair, yet after the Brussels summit of 22 June he came back like Chamberlain from Munich declaring he had protected his red line and that the charter would not affect UK labour law. Could the Commission please give me a clear 'yes' or 'no' answer? Is Blair's opt-out legally defensible? I look forward to the Commission's reply.
As we have reached voting time, the debate is now suspended. It will be resumed at 3 p.m.